271 F.2d 415
123 U.S.P.Q. 422
CAMLOC FASTENER CORPORATION, Plaintiff-Appellant,v.OPW CORPORATION, Defendant-Appellee.
No. 29, Docket 25505.
United States Court of Appeals Second Circuit.
Argued Nov. 2, 1959.Decided Nov. 19, 1959.

John P. Chandler, New York City, for plaintiff-appellant.
Mark N. Donohue, of Brumbaugh, Free, Graves & Donohue, New York City (Curtis, Mallet-Prevost, Colt & Mosle, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of District Judge Murphy, D.C.S.D.N.Y., 164 F.Supp. 15.